PER CURIAM.
Joseph Andrews appeals from an order finding that he violated his probation, revoking his community control, and sentencing him to 90 days in jail followed by two years of community control and three years of probation. We affirm the revocation and the sentence, except for that portion of the sentence in which the trial court failed to credit Andrews for two months already served on community control.
Affirmed in part; reversed in part and remanded.
GLICKSTEIN, WARNER and KLEIN, JJ., concur.